COURT OF APPEALS








 
COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JERRY LEWIS
  DEDRICK,
 
                            Appellant,
 
v.
 
GARY PAINTER,
  SHERIFF OF MIDLAND COUNTY, TEXAS, AND MARK DETTMAN,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00246-CV
 
Appeal from the
 
142nd Judicial District Court
 
of Midland County, Texas
 
(TC# CV-40,264)




O P I N I O N
 
This appeal is before the Court on
its own motion to dismiss pursuant to Tex.
R. App.  P. 37.3(b), which states:
(b) If No Clerk=s Record Filed Due to Appellant=s Fault.  If the trial court clerk failed to file the clerk=s record because the appellant failed to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court mayBon a party=s motion
or its own initiativeBdismiss the appeal for want of prosecution unless the
appellant was entitled to proceed without payment of costs.  The court must give the appellant a
reasonable opportunity to cure before dismissal.
 
 




On August 26, 2002, pursuant to Tex. R. App. P. 37.3(b), this Court=s clerk sent Appellant a notice of
the Court=s intent to dismiss if, within ten
days of the notice, the Appellant did not respond showing grounds to continue
the appeal.  The District Clerk notified
this Court via fax dated September 12, 2002, that no arrangements had been
made.  Appellant wholly failed to
respond. 
The Court has
considered this cause and concludes that the appeal should be dismissed
pursuant to Tex. R. App. P. 37.3(b).  We
therefore dismiss the appeal.
October 17, 2002
 
_____________________________________
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)